Citation Nr: 0635660	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic post-operative left 
knee disability to include above the knee amputation 
residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from December 1941 to June 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Cleveland, Ohio, Regional Office which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
chronic left knee disability.  In July 2006, the veteran 
submitted a Motion to Advance on the Docket.  In August 2006, 
the Board granted the veteran's motion.  


FINDING OF FACT

A chronic post-operative left knee disability to include left 
above the knee amputation residuals has not been shown to be 
the result of VA surgical treatment, hospital care, or 
medical treatment.  


CONCLUSION OF LAW

A chronic post-operative left knee disability to include left 
above the knee amputation residuals was not incurred as the 
result of VA surgical treatment, hospital care, or medical 
treatment.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of 


Appeals for Veterans Claims (Court) held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  In 
reviewing the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), the Board 
observes that the RO issued a VCAA notice to the veteran in 
July 2004 which informed him of the evidence needed to 
support his claim; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
veteran was specifically informed that he should submit any 
relevant evidence in his possession.  The July 2004 VCAA 
notice was issued to the veteran prior to the September 2004 
rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a hearing before a VA hearing 
officer.  The hearing transcript is of record.  In his July 
2006 Appellant's Brief, the accredited representative 
requested that the Board obtain an independent medical 
expert's (IME) opinion as to "whether the veteran's current 
disabilities are in any way related to" the explantation of 
his tibial and placement of a cement spacer at the Kansas 
City, Missouri, VA Medical Center (VAMC).  An IME opinion may 
obtained by the Board when, in its judgment, such a medical 
opinion is necessary due to the medical complexity or 
controversy involved.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2006).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994).  The veteran and his 
accredited representative have not identified any conflict in 
the record as to the etiology of the claimed disorder or the 
effect of the veteran's VA treatment.  The Board finds that 
an IME opinion is not required given the absence of any 
conflict in the clinical record as to any relevant issue in 
the instant appeal.  

The accredited representative asserts further that the VA 
failed to request any VA quality assurance records which 
might exist and possibly support the veteran's claim.  He 
requests that the veteran's appeal be remanded to the RO so 
that a search might be made for such records.  The VA is 
required to obtain any relevant records held by any Federal 
department or agency that the veteran adequately identifies 
and authorizes the Secretary to obtain.  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The accredited representative has not 
advanced that any VA quality assurance records actually exist 
or how they would be relevant to the instant appeal.  In the 
absence of such a showing, the Board finds that all relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was provided only with notice of what type of 
evidence was needed to substantiate his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002).  However, he was not informed of the type of evidence 
necessary to establish both an initial evaluation and an 
effective date for the award of such benefits.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  38 U.S.C.A. § 1151 (West 2002)

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a chronic post-operative 
left knee disability to include left above the knee 
amputation residuals is warranted as the claimed disability 
was the result of surgeries performed at the VAMC under 
non-sterile conditions.  The veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 was received by 
the Wichita, Kansas, Regional Office (RO) in September 2003.  

The provisions of 38 U.S.C.A. § 1151 (2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
  (1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was -
  (A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
  (B)  an event not reasonably 
foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2006) clarify that:

  (a) Claims subject to this section -
  (1) General.  Except as provided in 
paragraph (2), this section applies to 
claims received by VA on or after October 
1, 1997.  This includes original claims 
and claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. § 1151 or its 
predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358.  

***

  (b)  Determining whether a veteran has 
an additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.  
  (c)  Establishing the cause of 
additional disability or death.  Claims 
based on additional disability or death 
due to hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.  
  (2)  Continuance or natural progress of 
a disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.  
  (3)  Veteran's failure to follow 
medical instructions.  Additional 
disability or death caused by a veteran's 
failure to follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.  
  (d)  Establishing the proximate cause 
of additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1)  Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused a 
veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or 
examination caused the veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and 
  (i)  VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider; or 
  (ii)  VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
§ 17.32 of this chapter.  

***

Department employees and facilities.  
  (1)  A Department employee is an 
individual-
  (i) Who is appointed by the Department 
in the civil service under title 38, 
United States Code, or title 5, United 
States Code, as an employee as defined in 
5 U.S.C. 2105;
  (ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under 
authority of law; and
  (iii) Whose day-to-day activities are 
subject to supervision by the Secretary 
of Veterans Affairs.  
(2) A Department facility is a facility 
over which the Secretary of Veterans 
Affairs has direct jurisdiction.
  (f)  Activities that are not hospital 
care, medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility.  
The following are not hospital care, 
medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility 
within the meaning of 38 U.S.C. 1151(a):
  (1)  Hospital care or medical services 
furnished under a contract made under 
38 U.S.C. 1703.
  (2)  Nursing home care furnished under 
38 U.S.C. § 1720.  

A July 1996 VA hospital summary states that the veteran was 
admitted for treatment of his left knee degenerative joint 
disease which had proven to be resistant to conservative 
treatment.  He subsequently underwent a left hybrid total 
knee arthroplasty.  

An April 1998 VA treatment record states that the veteran was 
seen for routine follow up "two years status post a left 
total knee arthroplasty."  He presented no current 
complaints.  The examining VA physician observed no 
post-total knee arthroplasty abnormalities.  She specifically 
found "no evidence of infection."  

A June 1998 VA hospital summary states that the veteran was 
admitted due to an infected left total knee arthroplasty.  
Treating VA medical personnel observed that: the veteran had 
undergone a "July 1986" left total knee arthroplasty; was 
"doing well" until two weeks prior to admission when he 
noticed increased left knee pain, swelling, and warmth; an 
aspiration conducted one week prior to admission revealed no 
evidence of infection; and aspirate taken on the day of 
admission "showed positive infection."  The veteran 
subsequently underwent left knee surgical incision, drainage, 
and polyethylene tray replacement.  Contemporaneous culture 
studies "did not grow anything."  The veteran was started 
on vancomycin and levofloxacin and discharged to his home.  
He was to be followed in the VA infectious disease clinic.  

A March 1999 VA hospital summary states that the veteran was 
admitted in February 1999 for treatment of his infected left 
total knee arthroplasty.  He subsequently underwent surgical 
explantation of the left total knee components, debridement, 
and insertion of an antibiotic-containing cement spacer.  

A November 1999 physical evaluation from James McAtee, M.D., 
conveys that the veteran complained of failed left knee 
arthroplasty residuals including an unstable knee and an 
inability to bear weight on the left lower extremity.  The 
doctor noted that:  

He underwent a total knee arthroplasty 
some time during 198 (sic), the exact 
date, he is unable to relate to me.  He 
developed an infection in this and 
sometime during this last Summer, 
underwent a resection arthroplasty with 
implantation of antibiotic latent cement 
spacers.  ...  Currently, [the veteran] is 
in the hospital for evaluation and 
treatment of significant systemic 
infection with regard to chronic problems 
with his GI tract and GU tract.  

An assessment of an infected failed total knee arthroplasty 
was advanced.  Dr. McAtee opined that future left knee 
reconstruction "would be hinged on his overall general 
health as well as the initial infecting organism."  

In his September 2003 claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), the veteran 
advanced that "l[eft] knee problem caused by bloched (sic) 
surgery at KCMO VAMC on June 18, 1998."  In his September 
2004 notice of disagreement, the veteran advanced that he 
incurred a chronic left knee disability "due to an error in 
surgery."  

A November 2004 VA evaluation conveys that the veteran's 
record had been reviewed.  The veteran was noted to have: 
undergone a "successful left total knee arthroplasty" at 
the VAMC in July 1996; had no problems for the next 
approximately two years; was hospitalized with evidence of an 
infected left total knee arthroplasty at the VAMC in June 
1998; underwent left knee irrigation and drainage and tibial 
polyethylene insert replacement while hospitalized; underwent 
removal of his left knee total joint components and insertion 
of an antibiotic impregnated spacer due to continued problems 
in February 1999; underwent incision and drainage of the left 
knee in March 1999; and exhibited "no further evidence of 
infection in his left knee" when seen by VA orthopedic and 
infectious disease medical personnel in June 1999.  The VA 
physician advanced that:

Comment:  This veteran incurred a late 
total knee joint infection.  Considering 
that infection occurred 2 years past the 
primary procedure, infection is 
considered due to hematogenous spread, 
although the patient gave no history of 
any invasive procedure or previous 
infection in the preceding 6 months of 
the occurrence of the infection.  There 
is a note on his record, dated 5/13/98, 
by his Primary Care Physician which 
mentions that the patient was afraid to 
try swimming because of skin irritation.  
No further details about the skin 
irritation are on record.  But it is of 
concern as a potential source of 
bacterial entry.  

Patient's infection was diagnosed and 
treated in a timely manner, according to 
standard, state of the art, evidence 
based management.  Therefore, patient's 
allegations are without basis of fact. 

Clinical documentation dated in December 2004 from Peter D. 
Hodges, M.D., indicates that the veteran fell in September 
2004; sustained an associated infection; and had "been in 
the hospital since."  The veteran was reported to have 
undergone a "1987" knee replacement; had a "90's 
infection;" and had "never had a bug that has grown out 
from his cultures at the VA."  The veteran was thought to 
possibly have chronic osteomyelitis.  

Clinical documentation dated in March 2005 from Mercy 
Regional Health Center states that the veteran was diagnosed 
with an infected total knee arthroplasty with chronic 
infection of the femur and the tibia.  He subsequently 
underwent a left above the knee amputation.  

At a June 2005 hearing before a VA hearing officer, the 
veteran testified that: he had undergone a left total knee 
replacement at the VAMC; had experienced no significant knee 
problems for the two years following the total knee 
replacement; began to have left knee swelling in 1998; 
underwent a left knee surgical procedure including 
implantation of a spacer in an attempt to alleviate his 
apparent infection; and subsequently underwent several other 
surgical procedures in an attempt to stem his left knee 
infection;.   His treating VA physicians were unaware of the 
specific nature of his infection.  The veteran believed that 
his infection came from "a non-clean clinic" in which his 
initial arthroplasty was performed.  

In a July 2005 written statement, Dr. Hodges conveyed that 
the veteran underwent a "1994" left total knee arthroplasty 
at the VAMC; subsequently underwent a explantation of his 
tibial component and placement of a cement spacer based upon 
a presumed left knee infection; developed an exacerbation of 
the infection in 2004; subsequently underwent removal of the 
cement spacer and his femoral component and placement of 
additional antibiotic spacers; exhibited signs and symptoms 
consistent with chronic osteomyelitis in his femur in March 
2005; and subsequently underwent a left above the knee 
amputation.  Dr. Hodges commented that:

I was contacted by his family recently 
with regards to his VA benefits and 
disability and for an opinion as to 
whether or not the amputation was 
secondary to the infection.  The 
amputation that was performed by myself 
was secondary to a chronic infection that 
developed after a total joint 
arthroplasty that was done at the VA 
hospital.  It is directly related to the 
infection that occurred after his 
treatment at the VA hospital in 1994 as 
he has essentially had a chronic 
infection since that time and has never 
cleared the infection even with multiple 
debridements, washouts, antibiotic 
spacers and multiple treatments with IV 
antibiotics.  For that reason, he 
underwent the above the knee amputation 
and has done well afterwards.  

In a July 2005 written statement, the accredited 
representative advanced that the veteran's chronic left knee 
infection was the result of having undergone a surgical 
procedure in a non-sterile VA operating room.  The accredited 
representative conveyed that the veteran's left above the 
knee amputation was the proximate result of the VA's 
inability to resolve the veteran's infection.  In his July 
2006 Appellant's Brief, the accredited representative 
advanced that the veteran incurred additional chronic left 
knee disability following removal of his left total knee 
replacement components and insertion of a cement spacer due 
to chronic infection in the joint.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  In July 1996, the veteran underwent a left total 
knee replacement performed at the VAMC.  He experienced no 
problems with his left knee until June 1998 when he developed 
a left knee infection of an unknown etiology.  He 
subsequently underwent multiple VA and private surgical and 
other procedures in an attempt to stop the infection.  
Unfortunately, the procedures failed to significantly 
alleviate his symptoms.  In March 2005, Dr. Hodges diagnosed 
the veteran with chronic osteomyelitis of the left femur and 
performed a left above the knee amputation.  

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) is warranted as his chronic 
left knee infection was the result of a VA surgical procedure 
performed in non-sterile operating room.  The November 2004 
VA physician's opinion specifically found that the VA 
surgical and medical treatment provided to the veteran was 
both appropriate and properly conducted.  No competent 
medical professional has attributed any portion of the 
veteran's chronic post-operative left knee disability to his 
VA treatment.  While he concluded that the veteran developed 
a chronic left knee infection at some point following his 
"1994" arthroplasty and such infection ultimately resulted 
in a March 2005 left above the knee amputation, Dr. Hodges 
did not conclude or otherwise specifically advance that the 
veteran's chronic left knee disability was caused by or 
otherwise etiologically-related to a VA surgical procedure or 
other treatment.  Indeed, the etiology of the veteran's left 
knee infection remained unknown notwithstanding multiple 
cultures and the employment of several different antibiotics.  

The veteran's claim is supported solely by his own testimony 
and written statements on appeal.  The Court has held that a 
lay witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the Board finds that the 
veteran's statements as to the etiology of his chronic left 
knee infection to be unpersuasive.  

In addressing the veteran's contention that his chronic left 
knee disability was the result of his June 1998 VA surgical 
procedure, the Board observes that the operation was 
performed in an attempt to alleviate the veteran's left knee 
infection manifested at the time of his admission to the 
VAMC.  VA surgical treatment, hospital care, or medical 
treatment cannot cause the continuance of a disease for which 
the care or treatment was furnished unless the VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance.  38 C.F.R. § 3.361(c)(2) 
(2006).  There is no objective evidence of record that the VA 
failed to timely diagnose and properly treat the veteran's 
left knee infection.  

The record is devoid of any competent clinical evidence 
reflecting that any additional disability was proximately 
caused by either the VA's carelessness, negligence, lack of 
proper skill, or error in judgment or an event not reasonable 
foreseeable.  Given this fact, the Board concludes that 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a chronic post-operative left knee disorder to 
include above the knee amputation residuals may not be 
granted.  


ORDER


Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a chronic post-operative left knee disorder to 
include above the knee amputation residuals is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


